Citation Nr: 1436708	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of tri carpal fusion of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran had active service from January 1983 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which denied an increased rating for the Veteran's left wrist disability.

In September 2012, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the Veteran's updated VA treatment records and a July 2014 brief submitted by the Veteran's representative.


FINDING OF FACT

During the entire appellate period, the Veteran's service-connected residuals of tri carpal fusion of the left wrist, involving the minor wrist, is manifested by arthritis, pain, weakness, stiffness, fatigue, edema, and reduced strength and dexterity, with resultant limitation of motion, without ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected residuals of tri carpal fusion of the left wrist are not met during the entire appellate period. 38 U.S.C.A. §§ 1155, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(b), 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5214, 5215 (2013), 20.1103.




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). Prior to initial adjudication, a letter dated in January 2008 satisfied the duty to notify provisions by informing the Veteran that he needed to show that his disability had worsened. 

The Veteran's VA treatment records have been submitted or obtained. There is no indication that additional evidence relevant to the issue decided herein is available and not part of the claims file. The Veteran was afforded VA examinations in February 2008 and October 2012. The Board finds that the evaluations are adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Additionally, the Board finds there has been substantial compliance with its September 2012 remand directives. The record indicates that the AMC provided the Veteran an opportunity to identify additional sources of treatment records, obtained his updated VA treatment records, and afforded him a sufficient VA examination in October 2012. The AMC later issued a Supplemental Statement of the Case in February 2013. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. 

The claimant bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.     § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In its evaluation, the Board considers all information and lay and medical evidence of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

The RO, in February 1991, granted service connection for a left wrist disability and assigned the same an initial 30 percent rating.  In June 1993, the RO reduced the rating from 30 percent to 10 percent.  Thereafter, the Veteran submitted a claim for an increased rating for his left wrist disability in December 2007.

The Veteran's entire history is reviewed when assigning a disability evaluation. 38 C.F.R. § 4.1. In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The issue of entitlement to a rating in excess of 10 percent for a left wrist disability arises from a claim received on December 18, 2007.  Thus, the relevant temporal focus for adjudicating the level of disability of this claim is from the time period one year before the claim was filed; in this case, December 18, 2006, to the present. See Hart, supra; 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's left wrist disability was initially rated under DC 5214, contemplating ankylosis of the wrist, as 30 percent disabling, effective September 27, 1990; and then rated 10 percent disabling, effective December 7, 1992, under DC 5215, contemplating limitation of motion of the wrist. 38 C.F.R. § 4.71a, DCs 5214, 5215. 

The criteria contemplating disabilities of the wrist provide different ratings for the major and minor extremities. The Veteran has indicated, during VA examination in October 2012, that he is right-handed; and the Board will thus evaluate his claim for an increased rating for his left wrist disability using criteria for the minor wrist. 38 C.F.R. § 4.71a, DCs 5214, 5215.

Under DC 5214, a 20 percent rating requires favorable ankylosis of the minor wrist in 20 to 30 degrees of dorsiflexion. A 30 percent rating is warranted for any other position, except favorable of the minor wrist, and a maximum 40 percent rating requires unfavorable ankylosis of the minor wrist in any degree of palmar flexion or with ulnar or radial deviation. 38 C.F.R. § 4.71a, DC 5214. Under DC 5215, a 10 percent maximum rating is warranted for palmar flexion limited in line with the forearm or for dorsiflexion less than 15 degrees, in both the major and minor wrists. 38 C.F.R. § 4.71a, DC 5215. Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees. See 38 C.F.R. § 4.71, Plate I.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2013). However, as the Veteran has been in receipt of a compensable rating for limitation of motion during the entire appellate period, further consideration of the criteria contemplating arthritis is not required.

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204 07 (1995). Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function. Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 CF.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not just limited to cases where there is arthritis). Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id; see 38 C.F.R. § 4.40.

However, the Veteran has been assigned the highest possible rating under DC 5215 for limitation of motion during the entire appellate period, 10 percent. Where a musculoskeletal disability is currently evaluated at the maximum schedular rating based upon limitation of motion, the DeLuca factors are not applicable. See Johnston v. Brown, 10 Vet. App. 80 (1997). Therefore, since the currently assigned 10 percent is the maximum disability rating available for limitation of motion of the wrist, analysis required by DeLuca would not result in a higher schedular rating.

On VA examination in February 2008, the Veteran reported pain in his left wrist, with stiffness and weakness, without effusion, locking, or episodes of dislocation or subluxation. There was no ecchymosis, muscle wasting, or ankylosis. He reported that his pain flared weekly, and lasted three to seven days, with decreased range of motion. He demonstrated dorsiflexion to 60 degrees, with pain at 60 degrees, and palmar flexion to 70 degrees, with pain at 60 degrees. There was pain, and no additional limitation of motion after repetitive testing. The Veteran reported that his left wrist disability affected his daily activities severely and that he was occupationally limited in pushing and pulling, and carrying heavy loads. 

During VA physical therapy in March 2008, the Veteran complained of progressive pain in the left wrist. He demonstrated weakness, edema, and decreased grip strength. His dorsiflexion was to 37 degrees, and his palmar flexion was to 25 degrees. 

On VA examination in October 2012, the Veteran reported that he was right-hand dominant. He reported that his flare-ups of left wrist pain were random, in that they occurred both with overuse of the left wrist and spontaneously. He presented with arthritis, localized tenderness and pain, active movement against some resistance, and loss of function, strength, and dexterity in the left wrist. He demonstrated dorsiflexion to 55 degrees, with pain at 10 degrees, and palmar flexion to 20 degrees, with pain at 5 degrees. After repetitive testing, he was able to demonstrate 55 degrees of dorsiflexion and 25 degrees of palmar flexion, without additional limitation of motion. He had additional functional loss, to include less movement, weakened movement, excess fatigability, pain on movement, deformity, and atrophy. The Board notes here that clinical evaluation is silent for any findings of deformity and atrophy, and the examiner reported that there was no ankylosis and no loss of use of the left wrist such that the Veteran's disability was tantamount to amputation. The Veteran reported that his ability to work was impacted by his left wrist disability in that he could not do heavy lifting or pushing of heavy objects with his left wrist, and that that he could not do pushing and pulling with his left arm and wrist in extension. He reported that repeated left wrist motion caused him pain. 

The Veteran has been assigned a 10 percent rating under DC 5215, for limitation of motion of the minor wrist, the maximum rating under DC 5215, during the entire appellate period. DC 5215 may thus not serve as a basis for an increased rating in the current appeal. 38 C.F.R. § 4.71a, DC 5215.

The only remaining code for consideration, then, is DC 5214, requiring ankylosis, which simply has not been shown.  The Veteran has consistently demonstrated some motion of this left wrist.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999), Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The VA examiners have confirmed the Veteran does not have ankylosis of the left wrist, and the Veteran does not assert otherwise. A rating in excess of 10 percent under DC 5214 is thus not warranted. In addition, absent any current finding of bony changes due to the ligament tear, such as nonunion or malunion of the radius or ulna, a higher rating also is not possible alternatively, for example, under DCs 5211 and 5212, contemplating the same. 38 C.F.R. § 4.71a, DCs 5211, 5212 (2013).

In sum, the Board finds that the Veteran has not met the schedular requirements for a rating in excess of 10 percent at any time during the pendency of his claim. See Hart v. Mansfield, supra. Rather, for the reasons and bases discussed, there is no positive evidence in support of the Veteran's claim, the benefit-of-the-doubt rule is thus inapplicable, and his claim of entitlement to a rating in excess of 10 percent for service-connected residuals of tri carpal fusion of the left wrist must be denied. 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49, 56.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Referral of the Veteran's left wrist disability for extra-schedular consideration is not warranted.  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  In this regard, the manifestations of his left wrist disability, including arthritis, pain, weakness, stiffness, fatigue, edema, and reduced strength and dexterity, with resultant limitation of motion, are contemplated by DC 5215 and under 38 C.F.R. § 4.71a, and by sections 4.40, 4.45, and 4.59 of the regulations, which directly address functional impairment due to pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (providing for at least a compensable rating for painful motion, as well as excess fatigability, weakness, and incoordination).  These limitations and symptoms are expected concomitants of a left wrist disability and thus fall within the province of the schedular criteria.  Moreover, the fact that a particular symptom may not be mentioned does not in itself warrant extraschedular referral, as the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  No examiner or treating clinician has suggested that the Veteran's left wrist disability presents an exceptional or unusual disability picture, and there is no other indication that the rating criteria are inadequate to compensate for disability resulting from it.  Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of related factors under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19. See also Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc). Accordingly, referral for extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The Veteran, on VA examination in February 2008 reported that he was employed on a full-time basis, and on VA examination in October 2012, reported that his left wrist disability affects his employment.  He has not claimed, and there is no evidence indicating, that his service-connected left wrist disability renders him unemployable. Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

A rating in excess of 10 percent for service-connected residuals of tri carpal fusion of the left wrist is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


